    Case 19-42639-mxm13 Doc 13 Filed 07/09/19                           Entered 07/09/19 17:48:49              Page 1 of 18
Allmand Law Firm, PLLC
860 Airport Freeway, Suite 401
Hurst, TX 76054



Bar Number: 24027134
Phone: (214) 265-0123

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

In re: Derick Dwoyne Thomas                       xxx-xx-6792             §          Case No:     19-42639-MXM-13
       1130 Bear Creek Pkwy Apt #1212                                     §
                                                                                     Date:        6/29/2019
       Euless, TX 76039                                                   §
                                                                          §          Chapter 13
                                                                          §
      Jessica Nichole Hall                        xxx-xx-5335
      1130 Bear Creek Pkwy Apt #1212
      Euless, TX 76039



                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES

    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.

    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.

Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:    $1,137.00                      Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:     $68,220.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
     Case 19-42639-mxm13 Doc 13 Filed 07/09/19                          Entered 07/09/19 17:48:49                 Page 2 of 18
Case No:      19-42639-MXM-13
Debtor(s):    Derick Dwoyne Thomas
              Jessica Nichole Hall



                                                        MOTION FOR VALUATION
Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17
A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $1,137.00     per month, months    1       to   60    .

          For a total of    $68,220.00      (estimated " Base Amount ").

          First payment is due      7/28/2019       .

          The applicable commitment period ("ACP") is        36   months.

          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00        .

          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .

          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
               $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00         and shall be paid in full
          prior to disbursements to any other creditor.

     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                      DSO CLAIMANTS                           SCHED. AMOUNT            %        TERM (APPROXIMATE)            TREATMENT
                                                                                                 (MONTHS __ TO __)            $__ PER MO.




                                                                  Page 2
    Case 19-42639-mxm13 Doc 13 Filed 07/09/19   Entered 07/09/19 17:48:49   Page 3 of 18
Case No:     19-42639-MXM-13
Debtor(s):   Derick Dwoyne Thomas
             Jessica Nichole Hall

Jennifer Sue Anderson                           $976.00   0.00%    Month(s) 1-1            $18.01
                                                          0.00%    Month(s) 2-2            $18.67
                                                          0.00%    Month(s) 3-3            $18.58
                                                          0.00%    Month(s) 4-4            $18.49
                                                          0.00%    Month(s) 5-5            $18.40
                                                          0.00%    Month(s) 6-6            $18.32
                                                          0.00%    Month(s) 7-7            $18.23
                                                          0.00%    Month(s) 8-8            $18.14
                                                          0.00%    Month(s) 9-9            $18.06
                                                          0.00%    Month(s) 10-10          $17.97
                                                          0.00%    Month(s) 11-11          $17.88
                                                          0.00%    Month(s) 12-12          $17.80
                                                          0.00%    Month(s) 13-13          $17.71
                                                          0.00%    Month(s) 14-14          $17.63
                                                          0.00%    Month(s) 15-15          $17.55
                                                          0.00%    Month(s) 16-16          $17.46
                                                          0.00%    Month(s) 17-17          $17.38
                                                          0.00%    Month(s) 18-18          $17.30
                                                          0.00%    Month(s) 19-19          $17.21
                                                          0.00%    Month(s) 20-20          $17.13
                                                          0.00%    Month(s) 21-21          $17.05
                                                          0.00%    Month(s) 22-22          $16.97
                                                          0.00%    Month(s) 23-23          $16.89
                                                          0.00%    Month(s) 24-24          $16.81
                                                          0.00%    Month(s) 25-25          $16.72
                                                          0.00%    Month(s) 26-26          $16.64
                                                          0.00%    Month(s) 27-27          $16.56
                                                          0.00%    Month(s) 28-28          $16.49
                                                          0.00%    Month(s) 29-29          $16.41
                                                          0.00%    Month(s) 30-30          $16.33
                                                          0.00%    Month(s) 31-31          $16.25
                                                          0.00%    Month(s) 32-32          $16.17
                                                          0.00%    Month(s) 33-33          $16.09
                                                          0.00%    Month(s) 34-34          $16.01
                                                          0.00%    Month(s) 35-35          $15.94
                                                          0.00%    Month(s) 36-36          $15.86
                                                          0.00%    Month(s) 37-37          $15.78
                                                          0.00%    Month(s) 38-38          $15.71
                                                          0.00%    Month(s) 39-39          $15.63
                                                          0.00%    Month(s) 40-40          $15.56
                                                          0.00%    Month(s) 41-41          $15.48
                                                          0.00%    Month(s) 42-42          $15.40
                                                          0.00%    Month(s) 43-43          $15.33
                                                          0.00%    Month(s) 44-44          $15.26
                                                          0.00%    Month(s) 45-45          $15.18
                                                          0.00%    Month(s) 46-46          $15.11
                                                          0.00%    Month(s) 47-47          $15.04
                                                          0.00%    Month(s) 48-48          $14.96
                                                          0.00%    Month(s) 49-49          $14.89
                                                          0.00%    Month(s) 50-50          $14.82
                                                          0.00%    Month(s) 51-51          $14.74
                                                          0.00%    Month(s) 52-52          $14.67
                                                          0.00%    Month(s) 53-53          $14.60
                                                          0.00%    Month(s) 54-54          $14.53
                                                          0.00%    Month(s) 55-55          $14.46
                                                          0.00%    Month(s) 56-56          $14.39
                                                          0.00%    Month(s) 57-57          $14.32
                                                          0.00%    Month(s) 58-58          $14.25
                                                          0.00%    Month(s) 59-59          $14.18
                                                          0.00%    Month(s) 60-60          $10.60

                                          Page 3
     Case 19-42639-mxm13 Doc 13 Filed 07/09/19                          Entered 07/09/19 17:48:49               Page 4 of 18
Case No:     19-42639-MXM-13
Debtor(s):   Derick Dwoyne Thomas
             Jessica Nichole Hall

C. ATTORNEY FEES: To                    Allmand Law Firm, PLLC             , total:         $3,700.00     ;
      $131.00   Pre-petition;            $3,569.00     disbursed by the Trustee.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                          SCHED.              DATE               %       TERM (APPROXIMATE)          TREATMENT
                                                 ARR. AMT        ARR. THROUGH                     (MONTHS __ TO __)

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                    SCHED. AMT.            VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.

                 CREDITOR /                    SCHED. AMT.            VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

Conns                                                $4,899.00         $2,000.00       0.00%                                        Pro-Rata
Couch set

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

First Investors Service                                               $17,772.00       6.50%                                        Pro-Rata
2011 Nissan Armada
Infinity Finance ATTN: Bankruptcy                                     $28,682.10       6.50%                                        Pro-Rata
2015 Infiniti Q50




                                                                 Page 4
     Case 19-42639-mxm13 Doc 13 Filed 07/09/19                          Entered 07/09/19 17:48:49                Page 5 of 18
Case No:     19-42639-MXM-13
Debtor(s):   Derick Dwoyne Thomas
             Jessica Nichole Hall

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                 SCHED. AMT.           VALUE                   TREATMENT
                           COLLATERAL

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                         CREDITOR                                                   COLLATERAL                              SCHED. AMT.

Chacon Autos Ltd                                              2015 Buick Verano                                                 $11,499.00

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                                CREDITOR                                       SCHED. AMT.      TERM (APPROXIMATE)           TREATMENT
                                                                                                 (MONTHS __ TO __)

I.   SPECIAL CLASS:

                                CREDITOR                                       SCHED. AMT.      TERM (APPROXIMATE)           TREATMENT
                                                                                                 (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                              SCHED. AMT.                               COMMENT
Ad Astra Recovery                                                  $1,104.00
Alight Solutions                                                       $0.00
AmerAssist A/R Solutions, Inc.                                     $1,564.00
Atlas Credit Co, Inc                                                 $426.00
Bank of Texas                                                      $1,500.00
Brident Dental & Orthodontics                                        $640.00
Caine & Weiner                                                     $1,153.00


                                                                 Page 5
     Case 19-42639-mxm13 Doc 13 Filed 07/09/19                       Entered 07/09/19 17:48:49             Page 6 of 18
Case No:     19-42639-MXM-13
Debtor(s):   Derick Dwoyne Thomas
             Jessica Nichole Hall

Clinical Pathology Associates                                      $22.76
Conn's HomePlus                                                 $3,755.00
Conns                                                           $2,899.00 Unsecured portion of the secured debt (Bifurcated)
Convergent Outsourcing, Inc.                                      $294.00
Credit Systems International, Inc                                 $736.00
Credit Systems International, Inc                                 $326.00
Department of Education/Nelnet                                  $3,719.00
Department of Education/Nelnet                                  $3,586.00
Department of Education/Nelnet                                  $3,583.00
Department of Education/Nelnet                                  $3,572.00
Department of Education/Nelnet                                  $3,005.00
Department of Education/Nelnet                                  $2,266.00
Department of Education/Nelnet                                  $1,303.00
ERC/Enhanced Recovery Corp                                      $2,278.00
FedLoan Servicing                                              $63,702.00
First Premier Bank                                                $524.00
Frost Bank                                                        $542.00
Kinum, Inc.                                                     $1,354.00
LVNV Funding/Resurgent Capital                                  $1,128.00
Merrick Bank/CardWorks                                            $705.00
National Credit Adjusters, LLC                                    $544.00
National Credit Audit Corporation                               $5,819.00
Phillip B. Willette CO.                                         $1,563.85
Progressive Leasing                                               $950.00
Tbom/total Crd                                                    $506.00
Texas Digestive Disease Consultants                               $213.46
The Bank Na                                                        $69.00
TXU/Texas Energy                                                $1,164.00
World Finance Corp/World Acceptance                             $1,280.00
World Finance Corp/World Acceptance                               $756.00

TOTAL SCHEDULED UNSECURED:                                   $118,552.07
The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     0%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                  § 365 PARTY                      ASSUME/REJECT        CURE AMOUNT        TERM (APPROXIMATE)      TREATMENT
                                                                                            (MONTHS __ TO __)
Optimal Dental                                    Assumed                          $0.00
WMMFI II Bear Creek                               Assumed                          $0.00

                                                      SECTION II
                                  DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                  FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.


                                                              Page 6
    Case 19-42639-mxm13 Doc 13 Filed 07/09/19                             Entered 07/09/19 17:48:49                 Page 7 of 18
Case No:     19-42639-MXM-13
Debtor(s):   Derick Dwoyne Thomas
             Jessica Nichole Hall

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:
Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:
Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:
The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)   SECURED CLAIMS TO BE PAID BY TRUSTEE:

The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)   SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.




                                                                   Page 7
     Case 19-42639-mxm13 Doc 13 Filed 07/09/19                            Entered 07/09/19 17:48:49                 Page 8 of 18
Case No:     19-42639-MXM-13
Debtor(s):   Derick Dwoyne Thomas
             Jessica Nichole Hall

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.

F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:
The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):
Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:

Classified unsecured claims shall be treated as allowed by the Court.

J.   GENERAL UNSECURED CLAIMS TIMELY FILED:
All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.
L.   CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."




                                                                   Page 8
     Case 19-42639-mxm13 Doc 13 Filed 07/09/19                           Entered 07/09/19 17:48:49                 Page 9 of 18
Case No:     19-42639-MXM-13
Debtor(s):   Derick Dwoyne Thomas
             Jessica Nichole Hall

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:

Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.




                                                                  Page 9
     Case 19-42639-mxm13 Doc 13 Filed 07/09/19                           Entered 07/09/19 17:48:49                Page 10 of 18
Case No:     19-42639-MXM-13
Debtor(s):   Derick Dwoyne Thomas
             Jessica Nichole Hall

U. ORDER OF PAYMENT:
Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:
Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.




                                                                 Page 10
   Case 19-42639-mxm13 Doc 13 Filed 07/09/19                        Entered 07/09/19 17:48:49   Page 11 of 18
Case No:     19-42639-MXM-13
Debtor(s):   Derick Dwoyne Thomas
             Jessica Nichole Hall

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:
See the provisions of the General Order regarding this procedure.




                                                             Page 11
   Case 19-42639-mxm13 Doc 13 Filed 07/09/19                          Entered 07/09/19 17:48:49                Page 12 of 18
Case No:     19-42639-MXM-13
Debtor(s):   Derick Dwoyne Thomas
             Jessica Nichole Hall

                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Weldon Reed Allmand
Weldon Reed Allmand, Debtor's(s') Attorney                                Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Weldon Reed Allmand                                                   24027134
Weldon Reed Allmand, Debtor's(s') Counsel                                 State Bar Number




                                                               Page 12
     Case 19-42639-mxm13 Doc 13 Filed 07/09/19                            Entered 07/09/19 17:48:49                   Page 13 of 18
Allmand Law Firm, PLLC
860 Airport Freeway, Suite 401
Hurst, TX 76054



Bar Number: 24027134
Phone: (214) 265-0123
                                             IN THE UNITED STATES BANKRUPTCY COURT
                                                   NORTHERN DISTRICT OF TEXAS
                                                        FORT WORTH DIVISION
                                                               Revised 10/1/2016

IN RE: Derick Dwoyne Thomas                          xxx-xx-6792      §     CASE NO: 19-42639-MXM-13
       1130 Bear Creek Pkwy Apt #1212                                 §
       Euless, TX 76039                                               §
                                                                      §
                                                                      §

        Jessica Nichole Hall                         xxx-xx-5335
        1130 Bear Creek Pkwy Apt #1212
        Euless, TX 76039



                                     Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                       6/29/2019
                                                                                                   DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                            $1,137.00

 Disbursements                                                                                   First (1)                 Second (2) (Other)
 Account Balance Reserve                                                                           $5.00              $5.00 carried forward

 Trustee Percentage Fee                                                                         $113.20                              $113.70

 Filing Fee                                                                                        $0.00                               $0.00

 Noticing Fee                                                                                     $45.15                               $0.00

 Subtotal Expenses/Fees                                                                         $163.35                              $113.70
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $973.65                            $1,023.30


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                              Adequate              Adequate
                                                                             Scheduled         Value of       Protection           Protection
 Name                                   Collateral                             Amount         Collateral     Percentage       Payment Amount
 First Investors Service                2011 Nissan Armada                  $17,772.00        $8,506.25          1.25%                $106.33
 Infinity Finance ATTN: Bankruptcy      2015 Infiniti Q50                   $28,682.10       $18,362.50          1.25%                $229.53

                                      Total Adequate Protection Payments for Creditors Secured by Vehicles:                          $335.86

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                             Scheduled         Value of
 Name                                   Collateral                           Start Date        Amount         Collateral      Payment Amount

                                           Payments for Current Post-Petition Mortgage Payments (Conduit):                              $0.00




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
       Case 19-42639-mxm13 Doc 13 Filed 07/09/19                          Entered 07/09/19 17:48:49                Page 14 of 18
Case No:     19-42639-MXM-13
Debtor(s):   Derick Dwoyne Thomas
             Jessica Nichole Hall

 CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                            Adequate           Adequate
                                                                            Scheduled          Value of     Protection        Protection
   Name                                Collateral                             Amount          Collateral   Percentage    Payment Amount

                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                       $0.00

                                                TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                            $335.86
      Debtor's Attorney, per mo:                                                                                                $637.79
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                            $335.86
      Debtor's Attorney, per mo:                                                                                                $687.44
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00



 Order of Payment:

 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.



 DATED:________________________
         7/7/2019

 /s/ Weldon Reed Allmand
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
     Case 19-42639-mxm13 Doc 13 Filed 07/09/19                     Entered 07/09/19 17:48:49          Page 15 of 18
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                            FORT WORTH DIVISION

  IN RE: Derick Dwoyne Thomas                                                   CASE NO.     19-42639-MXM-13
                                     Debtor


          Jessica Nichole Hall                                                 CHAPTER       13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE


   I, the undersigned, hereby certify that on July 8, 2019, a copy of the attached Chapter 13 Plan, with any attachments,
was served on each party in interest listed below, by placing each copy in an envelope properly addressed, postage fully
prepaid in compliance with Local Rule 9013 (g).




                                 /s/ Weldon Reed Allmand
                                 Weldon Reed Allmand
                                 Bar ID:24027134
                                 Allmand Law Firm, PLLC
                                 860 Airport Freeway, Suite 401
                                 Hurst, TX 76054
                                 (214) 265-0123



Ad Astra Recovery                             Attorney General of Texas                  Chacon Autos Ltd
xxx4395                                       Bankruptcy Collection Division             xxx4368
7330 West 33rd Street North                   PO Box 12017                               11800 E Northwest Hwy
Suite 118                                     Austin, TX 78711                           Dallas, TX 75218
Wichita, KS 67205


Alight Solutions                              Bank of Texas                              Clinical Pathology Associates
PO Box 7110                                   0117                                       xxxx3408
Rantoul, IL 61866                             2250 TX-114                                P.O. Box 141669
                                              Grapevine, TX 76051                        Austin, TX 78714-1669



AmerAssist A/R Solutions, Inc.                Brident Dental & Orthodontics              Conn's HomePlus
xx8496                                        xxx-xx2644                                 xxxxx9730
1105 Schrock Road                             Soumava Sen, DDS PC                        Attn: Bankruptcy Dept
Suite 502                                     PO Box 51900                               PO Box 2358
Columbus, OH 43229                            Los Angeles, CA 90051                      Beaumont, TX 77704


Atlas Credit Co, Inc                          Caine & Weiner                             Conns
xxxxxxxx7003                                  xxxx0783                                   xxxxxxxxxxxxxxxxxxx0918
Attn: Bankruptcy                              Attn: Bankruptcy                           Attn: Bankruptcy Department
914 W Front St                                5805 Sepulveda Blvd                        PO Box 815867
Tyler, TX 75702                               Sherman Oaks, CA 91411                     Dallas, TX 75234
     Case 19-42639-mxm13 Doc 13 Filed 07/09/19                       Entered 07/09/19 17:48:49     Page 16 of 18
                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

  IN RE: Derick Dwoyne Thomas                                                   CASE NO.   19-42639-MXM-13
                                      Debtor


          Jessica Nichole Hall                                                  CHAPTER    13
                                    Joint Debtor

                                                   CERTIFICATE OF SERVICE
                                                      (Continuation Sheet #1)

Convergent Outsourcing, Inc.                   Department of Education/Nelnet          FedLoan Servicing
xxxx1194                                       xxxxxxxxxxx7435                         xxxxxxxxxxxxx0006
Attn: Bankruptcy                               Attn: Claims                            Attn: Bankruptcy
PO Box 9004                                    PO Box 82505                            PO Box 69184
Renton, WA 98057                               Lincoln, NE 68501                       Harrisburg, PA 17106


Credit Systems International, Inc              Department of Education/Nelnet          First Investors Service
xxxxx3946                                      xxxxxxxxxxx9035                         xxxxxx-xxxxxxx-0001
Attn: Bankruptcy                               Attn: Claims                            Attn: Officer or Managing Agent
PO Box 1088                                    PO Box 82505                            300 Interstate N Pkwy 8T
Arlington, TX 76004                            Lincoln, NE 68501                       Atlanta, GA 30339


Credit Systems International, Inc              Department of Education/Nelnet          First Premier Bank
xxxxx7342                                      xxxxxxxxxxx2335                         xxxxxxxxxxxx0864
Attn: Bankruptcy                               Attn: Claims                            Attn: Bankruptcy
PO Box 1088                                    PO Box 82505                            PO Box 5524
Arlington, TX 76004                            Lincoln, NE 68501                       Sioux Falls, SD 57117


Department of Education/Nelnet                 Department of Education/Nelnet          Frost Bank
xxxxxxxxxxx7335                                xxxxxxxxxxx1335                         xxxxxxx3620
Attn: Claims                                   Attn: Claims                            Pob 1600
PO Box 82505                                   PO Box 82505                            San Antonio, TX 78296
Lincoln, NE 68501                              Lincoln, NE 68501


Department of Education/Nelnet                 Derick Dwoyne Thomas                    Infinity Finance ATTN: Bankruptcy
xxxxxxxxxxx8935                                1130 Bear Creek Pkwy Apt #1212          xxxxxxxxxxxxx0001
Attn: Claims                                   Euless, TX 76039                        PO Box 660366
PO Box 82505                                                                           Dallas, TX 75266
Lincoln, NE 68501


Department of Education/Nelnet                 ERC/Enhanced Recovery Corp              Internal Revenue Service
xxxxxxxxxxx2235                                xxxxx7686                               Centralized Insolvency Operations
Attn: Claims                                   Attn: Bankruptcy                        PO Box 21126
PO Box 82505                                   8014 Bayberry Road                      Philadelphia, PA 19114
Lincoln, NE 68501                              Jacksonville, FL 32256
     Case 19-42639-mxm13 Doc 13 Filed 07/09/19                       Entered 07/09/19 17:48:49      Page 17 of 18
                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

  IN RE: Derick Dwoyne Thomas                                                    CASE NO.   19-42639-MXM-13
                                      Debtor


          Jessica Nichole Hall                                                   CHAPTER    13
                                    Joint Debtor

                                                   CERTIFICATE OF SERVICE
                                                      (Continuation Sheet #2)

Jennifer Sue Anderson                          Pam Bassel                               Texas Digestive Disease Consultants
xxxxx7002                                      7001 Blvd. 26, Suite 150                 xxx2373
301 S. Third                                   N. Richland Hills, TX 76180              Po Box 202689
McAlester, OK 74501                                                                     Dallas, TX 76078



Kinum, Inc.                                    Phillip B. Willette CO.                  The Bank Na
xxxxxxxxx3979                                  xx8496                                   xxxx7699
770 Lynnhaven Parkway                          Attorney at Law                          P.o. Box 1067
Suite 160                                      PO Box 26042                             Mcalester, OK 74502
Virginia Beach, VA 23452                       Columbus, OH 43226


LVNV Funding/Resurgent Capital                 Progressive Leasing                      TXU/Texas Energy
xxxxxxxxxxxx1820                               xxxx4661                                 xxxxxxxxxxxx2782
Attn: Bankruptcy                               Attn: Officer or Managing Agent          Attn: Bankruptcy
PO Box 10497                                   PO BOX 413310                            PO Box 650393
Greenville, SC 29603                           Salt Lake City, UT 84141                 Dallas, TX 75265


Merrick Bank/CardWorks                         Scott & Associates, P.C.                 United States Attorney - NORTH
xxxxxxxxxxxx1754                               PO Box 115220                            3rd Floor, 1100 Commerce St.
Attn: Bankruptcy                               Carrollton, TX 75011-5220                Dallas, TX 75242
PO Box 9201
Old Bethpage, NY 11804


National Credit Adjusters, LLC                 Tbom/total Crd                           US Attorney General
xxxxxx0225                                     xxxxxxxxxxxx7777                         US Department of Justice
327 West 4th Avenue                            Po Box 85710                             950 Pennsylvania Ave, NW
PO Box 3023                                    Sioux Falls, SD 57118                    Washington, DC 20530
Hutchinson, KS 67504


National Credit Audit Corporation              Texas Alcoholic Beverage Comm            World Finance Corp/World Acceptance
xxxxx96N1                                      Licences and Permits Division            xxxxxxxx0501
ATTN: Bankruptcy Dept.                         P.O. Box 13127                           Attn: Bankruptcy
P.O. Box 515489                                Austin, TX 78711-3127                    PO Box 6429
Dallas, TX 75251                                                                        Greenville, SC 29606
     Case 19-42639-mxm13 Doc 13 Filed 07/09/19                   Entered 07/09/19 17:48:49    Page 18 of 18
                                    UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF TEXAS
                                          FORT WORTH DIVISION

  IN RE: Derick Dwoyne Thomas                                               CASE NO.   19-42639-MXM-13
                                  Debtor


         Jessica Nichole Hall                                               CHAPTER    13
                                Joint Debtor

                                               CERTIFICATE OF SERVICE
                                                  (Continuation Sheet #3)

World Finance Corp/World Acceptance
xxxxxxxx1801
Attn: Bankruptcy
PO Box 6429
Greenville, SC 29606
